Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in the application.  Claims 9-12 are withdrawn from further consideration.  Claims 1-8 and 13-20 are being examined.

Election/Restrictions
Applicant's election without traverse of invention Group I encompassed by claims 1-8 in the reply filed on 6/6/22 is acknowledged.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claims 1, 3, 8, 13, 15 and 20 are objected to because of the following informalities:  
As to claims 1 and 8, all instances of “each network connection” should read --each of the plurality of network connections--.  
As to claims 3 and 15, “the host machines” should read --the cluster of host machines--.
As to claims 13 and 20, these claims are objected to for the same reason as claims 1 and 8 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

The following limitations are unclear:
As to claim 1, line 11, the limitation “a respective network” is unclear, such that as recited, is unclear what the network is with respective to.  More specifically, “respective” as recited implies an association with an entity/parameter/function/relationship not clearly established.  If applicant is referring to one of the plurality of networks then “one of the plurality of networks” should be used and if applicant is referring to a specific/arbitrary network connectedres to the second hypervisor then “a network” should be used.  For examination purpose, the limitation is treated as “a network” for the remainder of this office action.  
As to claims 2-8, these claims depends on independent claim 1 and failed to obviate the deficiency of claim 1, therefore they are rejected for the same reason as claim 1 above.
Claims 13-20 are rejected for the same reason as claims 1-8 above.

Allowable Subject Matter 
Claims 1-8 and 13-20 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 1 and 13 as a whole. 
 Detecting a new hypervisor within a host and constructing a configuration message for the newly detected hypervisor including network configuration information [paragraphs 61, 75 and 77; Figs. 2A, 2B and 3B] was disclosed in US PG Pub. 2013/0250951.  Creation of a hypervisor profile of a “model” hypervisor” and used it to configure additional hypervisors including network configuration as well as subsequent update to the configuration or hypervisor profile and roll-out the updated hypervisor profile [paragraphs 28-30, 34-35 and 37; Figs. 2-3] was disclosed in US PG Pub. 2010/0070970.  US PG Pub. 2013/0250951 and 2010/0070970 were cited in applicant’s IDS filed on 3/2/20.  The prior art(s) of record when taken individually or in combination do not expressly teach or render obvious the invention as a whole as recited in independent claims 1 and 13. 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of independent claims 1 and 13 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QING YUAN WU/Primary Examiner, Art Unit 2199